BLATCHFORD, District Judge.
It seems to be established by the evidence, .that the property in question, a sale of which is asked, was forcibly taken from the possession of the receiver appointed by the state court, after the title to it had completely vested in him, by a deputy of the United States marshal, who afterwards delivered it to the as-signee in bankruptcy. Under these circumstances, it does not seem to me proper that this court should, by ordering a sale of the property, against the protest of the receiver, who here asserts his title to the property, affirm and sanction the act of summarily dispossessing the receiver. This is one of the eases in which the possession of and title to the property, if to be enforced by the officer of the bankruptcy court in his own favor, on the ground that he has a superior title under the bankruptcy act [of 18G7 (14 Stat. 517)], which gives him the right of possession, must be enforced by a plenary suit conducted according to the requirements of that act. The possession of the state court, through its officer, and his vested title, cannot be summarily displaced by a forcible seizure, unsustained by sufficient legal process, even though, in the end, such possession and title may, as the result of a proper suit, be held to be fraudulent and void as against the right of the assignee in bankruptcy.